979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren H. COX, Plaintiff-Appellant,v.Joseph Hamilton;  S. D. Dezern;  Howard Daughtry,Defendants-Appellees.
No. 92-7001.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Warren H. Cox, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Warren H. Cox appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Cox v. Hamilton, No. CA-92-467 (E.D.N.C. July 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court failed to address Cox's Ex Post Facto Clause claim.  The error is harmless because the Ex Post Facto Clause does not prevent a prison from changing its classification regulations which results in a change in the prisoner's location.   See Jones v. Murray, 962 F.2d 302, 309-10 (4th Cir. 1992), petition for cert. filed (Sept. 15, 1992) (No. 92-5870).  Therefore, dismissal was proper